 

Exhibit 10.75

 



CTBC Bank Co., Ltd.

Notification of Credit Line Approval

 

Next Annual Review Date: July 31th, 2018

 

1.      Credit Grantee Name and Joint and Several Guarantor:

Credit Grantee / Legal

Representative

 

China United Insurance Services, Inc.

Yi-Hsiao Mao

Joint and Several
Guarantor Law Insurance Broker Co. Ltd. Co-Issuer of a Negotiable
Instrument Law Insurance Broker Co. Ltd. Promissory Note Issuer –        
2.      Credit Line Approval (Including Financial Transaction Limit) (1)  
Details of Approved Credit Line   Credit Type Product Type Amount Term (months)
Interest Rate and/or Administrative Fees General Credit-Short-Term with No
Collaterals Short Term –Foreign Currency USD 1,000,000 12

Interest Rate:

Foreign Currency Interest Rate:

According to CTBC’s Cost of Fund + 1%

(2)   Terms and Conditions of Credit Granting General Provisions

[Case #TW00097508]

1.      Interest Payment: Monthly; Principal Payment: Upon Maturity

2.      CTBC shall conduct semi-annual review to confirm that the Credit Grantee
and Law Insurance Broker Co., Ltd. have jointly maintained an accumulated
average of TWD 60,000,000 in savings at CTBC

Special Provisions N/A

(3)   Notes

 

After your company signs this notification, as the market condition changes,
CTBC reserves the rights to approve or reject your company’s application for
withdrawing or using the credit line based on the original interest
rate/administrative charge. If your company indeed demands funds, your company
can apply for drawdown only after both parties have agree on the interest
rate/administrative charge or the credit line, and record the information on the
relevant drawdown application. Any matter not addressed herein shall be resolved
by reference to CTBC’s credit line agreement and relevant policies.

 

           

CTBC Bank Co., Ltd.

 

China United Insurance Service, Inc. (seal)

 

Date: November 17, 2017

 

 

 

 